         Case 1:19-cv-01410-ELH Document 70-1 Filed 08/12/20 Page 1 of 7




August 5, 2020                                                                      Brigitte J. Smith
                                                                                 410.962.7224 (direct)
                                                                      Brigitte.Smith@wilsonelser.com



Sent Via E-Mail
Kim Parker, Esquire
Jessie Crawford, Esquire
Law Offices of Kim Parker, PA
2123 Maryland Avenue
Baltimore, MD 21218
kp@kimparkerlaw.com
attorneyjlcrawford@verizon.net

Re:     Samuel Green v. AMF Bowling Centers, Inc.
        Case No.: 1:19-cv-01410-ELH



Dear Counsel:


Please accept this correspondence as AMF Bowling Centers, Inc.’s second supplemental Answers
to Interrogatories and Responses to Requests for Production of Document:
                                             Interrogatories

        1. With response to your client’s answers to Plaintiff interrogatory number 4,
           your client identified two (2) employees who allegedly oiled swept and
           cleaned the lanes.

        Consistent with the foregoing interrogatory, please identify these two employees,
        and provide contact information, to the extent that they are former employees.

Defendant produced the incident report which identifies all defendant’s employees and further
provided contact information for David Goldwasser and Robert Byers in Answer to Interrogatory
No. 4. Defendant further supplements its Answer to Interrogatory No. 4 with Ronald Frederick,
675 Lake Drive, Westminster, MD 21158.

       Plaintiff’s Response: Defendant’s answer is still deficient. Defendant refers Plaintiff
   to the incident report which purports to identify all defendant’s employees and contact
                                                 1

1004784v.1
         Case 1:19-cv-01410-ELH Document 70-1 Filed 08/12/20 Page 2 of 7




   information. AMF001 identifies David Goldwasser, his address and his contact number,
   however, it does not identify what job function was being performed by him at the time
   of the occurrence. With regard to Messrs. Byer and Frederick, the answer does not
   provide the contact information for Mr. Beyers, nor does it provide Messrs. Byers and
   Fredericks respective positions and what functions they were performing at the time of
   the occurrence, as requested, in the interrogatory. Defendant must supplement it’s
   responses.

SUPPLEMENTAL RESPONSE: Defendant is contemporaneously producing job descriptions
for the employees who have already been identified, as AMF 63-____. Defendant further states:

David Goldwasser - Operations Manager (contact information previously provided and
incorporated herein)

Anita Manion Pullium: General Manager; Address: 2813 Diamond Ridge Rd # 301 Windsor
Mill, MD 21244, (410)440-5720.

Robert Dyer: B Mechanic (contact information previously provided and incorporated herein)

Ronald Frederick: A Mechanic (contact information previously provided and incorporated
herein)

        3.      With respect to Plaintiff’s interrogatory number 14, Plaintiff requested the
        Defendant identify any previous incidents within the past 10 years. Your clients
        identified three incidents in the past 3 years but failed to provide anything else.
        Please provide ten (10) years of incidents involving falls at the premises and
        identify all information response.

Defendant has produced information for three years which is a reasonable time frame.
Plaintiff has not provided any basis for its overly broad request for 10 years of records, or
limited the Interrogatory to any particular type of fall. Defendant stands by its objections
and response.

   Response: Defendant’s attempt to narrow the scope Plaintiff’s discovery is improper. Under
   the Federal Rules of Civil Procedure, “[u]nless otherwise limited by court order . . . [p]arties
   may obtain discovery regarding any nonprivileged matter that is relevant to any party’s
   claim or defense . . . . ” Fed. R. Civ. P. 26(b)(1) (emphasis added). “Relevant information
   need not be admissible at the trial if the discovery appears reasonably calculated to lead to
   the discovery of admissible evidence.” ; see also Elkins v. Broome, No. 1:02CV305, 2004
   WL 3249257, at *2 (M.D.N.C. Jan. 12, 2004). Plaintiff does not bear the burden of proving
   the relevance of the interrogatory question, the defendant, however, has a duty to set forth
   the legal basis supporting its objection. See Kinetic Concepts, Inc. v. ConvaTec Inc., 268
   F.R.D. 226, 243–44 (M.D.N.C. 2010). Defendant’s improper objection attempts to shift

                                                   2

1004784v.1
         Case 1:19-cv-01410-ELH Document 70-1 Filed 08/12/20 Page 3 of 7




   the burden to the plaintiff. Moreover, defendant has not filed a motion for protective
   order, thus, it must respond to the interrogatory as requested.

SUPPLEMENTAL RESPONSE: Defendant contends that the plaintiff’s interrogatory is
overly broad, but in a good faith effort to resolve this dispute, Defendant states there were a
total of six reported claims of falls during the period of 2006 through the date of the incident
in 2016:

6/13/2009 NO INCIDENT REPORT

4/14/2011 BOWLER FELL ON APPROACH

9/28/2011 BOWLER SLIPPED AT FOUL LINE

10/07/2014 BOWLER FELL ON APPROACH

10/05/2014 BOWLER FELL BEFORE FOUL LINE

05/12/2015 BOWLER SLIPPED ON APPROACH


        4.       In Plaintiff interrogatory number 17, he requested that your client identify
        all written safety policies and procedures in place on June 6, 2016. Your client
        objected on the basis of vagueness and not properly limited in time and scope.
        The foregoing interrogatory seeks information within the scope of discovery.
        Plaintiff request that the Defendant supplement its responses accordingly.

Defendant produced the safety policies in their entirety on October 3, 2019, see AMF 42-
62.
          Response: What Defendant provided appears to be excerpts from a safety manual,
   which it also appears that the defendant cherry-picked from. The interrogatory request
   the Defendant to identify “all” written safety policies. This is supported by Defendant’s
   objections to Request for Production of Documents 15 and 16, where they stated that they
   produced “Relevant” policies. See Plaintiff’s objection infra. The defendant does not get
   to determine what is relevant to Plaintiff’s case. Plaintiff is entitled to information which
   will lead to the discovery of admissible evidence. Defendant is required to supplement.

SUPPLEMENTAL RESPONSE: In accordance with the Court’s Letter Order dated
July 28, 2020, the Defendant in producing the index of the Operations Manual.

        5.       Regarding Plaintiff’s interrogatory number 22, he requested that your
        client state the facts upon which you rely for each affirmative defense in your
        answer. Your client responded that discovery is continuing. There has been a
        sufficient amount of time and defendants should be able to respond on each and
        every factual basis to support the affirmative defenses espoused in their pleadings.
        Please supplement your client responses with this information.
                                                  3

1004784v.1
           Case 1:19-cv-01410-ELH Document 70-1 Filed 08/12/20 Page 4 of 7




Defendant contends that discovery in this matter is ongoing and it has not had the
opportunity to depose the plaintiff, who has failed to provide complete discovery
responses. Defendant will supplement this response once discovery has been completed.
However, in response to Answers to Interrogatory No 21 and 23, Defendant states the
facts that it is relying on in support of its contentions of lack of notice, contributory
negligence and assumption of the risk.

             Response: Defendants objection is improper. As the Defendant has argued in this
     proceeding, this case has been pending for some time. The Defendant has raised several
     affirmative defenses, for which Plaintiff is entitled to ascertain the basis of such defense.
     Waiting to after discovery is completed is unacceptable and violates the rules respecting the
     discovery process. Moreover, defendant’s general statement of lack of notice, contributory
     negligence and assumption of the risk, is likewise non-responsive. Defendant’s failure to
     respond amounts to an willful failure to respond to discovery and has prejudiced plaintiff.
     Defendant must supplement its response.

SUPPLEMENTAL RESPONSE: Defendant stands by its prior Answer and objections.

                            Request for Production of Documents


1.       Regarding Plaintiff’s RFPD number 7, it requested that the Defendant produce
         copies of internal memoranda, inter-office memos, facsimiles, e-mail or other
         documents or communications regarding this claim, made by the Defendant(s)
         and/or any agent and/or employee of Defendant(s), or their insurance carrier(s).
         The defendant again responded by providing unresponsive information pertaining
         to self-insured deductibles and asserting that the files are protected in anticipation
         of civil litigation. As you are aware, claims files are not privileged, in its entirety.
         See National Union Fire Ins. Co. of Pittsburgh, Pa. v. Murray Sheet Metal Co.,
         Inc., 967 F.2d 980, 984 (4th Cir. 1992).(“The document must be prepared because
         of the prospect of litigation when the preparer faces an actual claim or a potential
         claim following an actual event or series of events that reasonably could result in
         litigation.”). As you will note from your objection, a notice of litigation was not
         sent until June 27, 2016. This accident occurred on June 6, 2016; 21 days prior. At
         the very least, we are entitled to the claims file from June 6, 2016 until June 26,
         2016. Moreover, we are entitled to a privilege log to determine what documents
         were created in anticipation of litigation, and which documents were created in the
         normal course of adjusting the claim. See also Johnson v. Ford Motor Company,
         No. 3: 13-cv-06529 (S.D.W. Va. June 12, 2015). Accordingly, defendant is
         required to supplement its responses.

Defendant produced the claims file, including the incident report, surveillance video, claims
notes and correspondence with counsel on October 3, 2019. See AMF 1-41.
                                                    4

1004784v.1
         Case 1:19-cv-01410-ELH Document 70-1 Filed 08/12/20 Page 5 of 7




          Response: The RFPD, as drafted, requested copies of internal memoranda, inter-
   office memos, facsimiles, e-mail or other documents or communications regarding this
   claim, made by the Defendant(s) and/or any agent and/or employee of Defendant(s), or
   their insurance carrier(s).The Defendant has not produced any substantive
   communications with the insurance carrier, with the exceptions of emails from the
   adjuster and plaintiff’s counsel, which are not responsive; nor were there any
   communications regarding this matter with defendant’s employees. AMF 004 reflects a
   notation that an email was sent on June 5, 2016, from AMF00336@AMF.COM. This
   email was not produced and would be responsive. The RFPD request “ALL”
   communications. If the Defendant is alleging that there are no emails, other documents,
   facsimiles, or other communications regarding Plaintiff’s claim of injury please confirm
   same. Otherwise, plaintiff request the defendant supplement its response. Defendant
   stating that they have produced the claim file is insufficient for the reasons set forth above.

SUPPLEMENTAL RESPONSE: Defendant is contemporaneously producing the privilege log
in accordance with the Court’s Letter Order dated July 28, 2020.

        2.      Regarding Plaintiff’s RFPD number 8, plaintiff requested that the
        defendant produce any and all documents of any nature whatsoever which refer in
        any way to the incident described in Plaintiff(s) Complaint and/or the facts or
        circumstances leading up to and following said incident. Defendant objected that
        the request was vague. Plaintiff disagrees. A rudimentary review of said RFPD,
        places the defendant on notice as to what is being requested, and therefore not
        vague. See Fed. R. Civ. P. 34(b)(1)(A). Accordingly, defendant is required to
        supplement its response.

Defendant produced the claims file, including the incident report, surveillance video, claims
notes and correspondence with counsel on October 3, 2019. See AMF 1-41.

             Response: See Plaintiff’s supplemental objection to RFPD 7.

SUPPLEMENTAL RESPONSE: Defendant is contemporaneously producing the privilege log
in accordance with the Court’s Letter Order dated July 28, 2020.


        3.       Regarding Plaintiff’s RFPD number 10, plaintiff requested that the
                 defendant produce Any and/or all documents or communications of any
                 nature whatsoever which relate, refer or pertain to Plaintiff(s), any other
                 party to this action, the incident, incident site and/or any instrumentality
                 involved in the incident described in Plaintiff(s) Complaint. Defendant
                 objected that the request was vague. Plaintiff disagrees. A rudimentary
                 review of said RFPD, places the defendant on notice as to what is being

                                                    5

1004784v.1
         Case 1:19-cv-01410-ELH Document 70-1 Filed 08/12/20 Page 6 of 7




                 requested, and therefore not vague. See Fed. R. Civ. P. 34(b)(1)(A).
                 Accordingly, defendant is required to supplement its response.

Defendant produced the claims file, including the incident report, surveillance video, claims
notes and correspondence with counsel on October 3, 2019. See AMF 1-41.

             Response: See Plaintiff’s supplemental objection to RFPD 7.

SUPPLEMENTAL RESPONSE: Defendant is contemporaneously producing the privilege log
in accordance with the Court’s Letter Order dated July 28, 2020.


        4.      Regarding Plaintiff’s RFPD number 15, plaintiff requested that the
        defendant produce copies of any polices and/or procedures with respect to safety
        in effect on the date of the occurrence. Defendant objected on the basis that the
        request is vague and not properly limited in time or scope. Defendant’s
        characterization is incorrect. The request clearly states as of the date of the
        occurrence. Moreover, Defendant produced experts of policies, which appear to
        be from a manual, but did not produce the policies in their entirety. Plaintiff
        request the defendant to immediately supplement.

Defendant produced the relevant safety policies in their entirety on October 3, 2019, see
AMF 42-62.

           Response: Defendant does not get to limit the scope of Plaintiff’s request and
   provide “Relevant” safety policies. The request requires the Defendant to produce any
   polices and/or procedures with respect to safety in effect on the date of the occurrence.
   Defendant is required to supplement. The defendant bears the burden of persuasion
   respecting its objections. See Mainstreet Collection, Inc. v. Kirkland’s, Inc., 270 F.R.D.
   238, 241 (E.D.N.C. 2010). Engaging in strained constructions of reasonably-framed
   requests in order to avoid providing information which is seen as detrimental to the
   client’s position is simply not permitted. Miller v. Pruneda, 236 F.R.D. 277 (N.D. W. Va.
   2004). Defendant is required to provide “all” polices and procedures in effect at the time
   of the incident as requested by the Plaintiff.

SUPPLEMENTAL RESPONSE: In accordance with the Court’s Letter Order dated
July 28, 2020, the Defendant in producing the index of the Operations Manual.


        5.     Regarding Plaintiff’s RFPD number 16, plaintiff requested that the
        defendant produce copies of all manuals for employees in effect on the date of the
        occurrence. Defendant again objected on the basis that the request is vague and
        not properly limited in time or scope. Please see objection to RFPD 15. Plaintiff is
        requested to supplement.
                                                  6

1004784v.1
         Case 1:19-cv-01410-ELH Document 70-1 Filed 08/12/20 Page 7 of 7




Defendant produced the relevant safety policies in their entirety on October 3, 2019, see
AMF 42-62.

             Response: See Plaintiff’s supplemental objection to RFPD 15.

SUPPLEMENTAL RESPONSE: In accordance with the Court’s Letter Order dated
July 28, 2020, the Defendant in producing the index of the Operations Manual.




Very truly yours,
/s/ Brigitte J. Smith
Brigitte J. Smith




                                                 7

1004784v.1
